 Case 2:18-cv-09681-NMK Document 27 Filed 04/21/21 Page 1 of 14 PageID: 623




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


LATEEFAH PARROTT,

               Plaintiff,
                                                      Case No. 2:18-cv-9681
       v.                                             Magistrate Judge Norah McCann King

ANDREW SAUL,
Commissioner of Social Security,

               Defendant.


                                    OPINION AND ORDER

       This matter comes before the Court pursuant to Section 205(g) of the Social Security Act,

as amended, 42 U.S.C. § 405(g), regarding the applications of Plaintiff Lateefah Parrott for

Disability Insurance Benefits under Title II of the Social Security Act, 42 U.S.C. §§ 401 et seq.,

and for Supplemental Security Income under Title XVI of the Social Security Act, 42 U.S.C. §§

1381 et seq. Plaintiff appeals from the final decision of the Commissioner of Social Security

denying those applications. After careful consideration of the entire record, including the entire

administrative record, the Court decides this matter pursuant to Rule 78(b) of the Federal Rules

of Civil Procedure and Local Civil Rule 9.1(f). For the reasons that follow, the Court reverses the

Commissioner’s decision and remands the action for further proceedings.

I.     PROCEDURAL HISTORY

       On April 7, 2014, Plaintiff filed applications for disability insurance benefits and

supplemental security income, alleging that she has been disabled since August 15, 2011. R.

208–17. Plaintiff’s applications were denied initially and upon reconsideration. R. 125–36, 147–

52. Plaintiff sought a de novo hearing before an administrative law judge. R. 154–58.

                                                 1
 Case 2:18-cv-09681-NMK Document 27 Filed 04/21/21 Page 2 of 14 PageID: 624




Administrative Law Judge Douglass Alvarado (“ALJ”) held a hearing on February 7, 2017, at

which Plaintiff, who was represented by counsel, appeared and testified, as did a vocational

expert. R. 30–68. In a decision dated April 19, 2017, the ALJ concluded that Plaintiff was not

disabled within the meaning of the Social Security Act from August 15, 2011, the alleged

disability onset date, through the date of that decision. R. 14–25. That decision became the final

decision of the Commissioner of Social Security when the Appeals Council declined review on

March 23, 2018. R. 1–6. Plaintiff timely filed this appeal pursuant to 42 U.S.C. § 405(g). ECF

No. 1. On August 28, 2018, Plaintiff consented to disposition of the matter by a United States

Magistrate Judge pursuant to 28 U.S.C. § 636(c) and Rule 73 of the Federal Rules of Civil

Procedure. ECF No. 7. 1 On March 12, 2020, the case was reassigned to the undersigned. ECF

No. 26. The matter is now ripe for disposition.

II.    LEGAL STANDARD

       A.      Standard of Review

       In reviewing applications for Social Security disability benefits, this Court has the

authority to conduct a plenary review of legal issues decided by the ALJ. Knepp v. Apfel, 204

F.3d 78, 83 (3d Cir. 2000). In contrast, the Court reviews the ALJ’s factual findings to

determine if they are supported by substantial evidence. Sykes v. Apfel, 228 F.3d 259, 262 (3d

Cir. 2000); see also 42 U.S.C. §§ 405(g), 1383(c)(3). Substantial evidence “does not mean a

large or considerable amount of evidence, but rather such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Pierce v. Underwood, 487 U.S. 552, 565

(1988) (citation and internal quotations omitted); see K.K. ex rel. K.S. v. Comm’r of Soc. Sec.,


 1
  The Commissioner has provided general consent to Magistrate Judge jurisdiction in cases
 seeking review of the Commissioner’s decision. See Standing Order In re: Social Security Pilot
 Project (D.N.J. Apr. 2, 2018).
                                              2
 Case 2:18-cv-09681-NMK Document 27 Filed 04/21/21 Page 3 of 14 PageID: 625




No. 17-2309 , 2018 WL 1509091, at *4 (D.N.J. Mar. 27, 2018). Substantial evidence is “less

than a preponderance of the evidence, but ‘more than a mere scintilla.”’ Bailey v. Comm’r of Soc.

Sec., 354 F. App’x 613, 616 (3d Cir. 2009) (citations and quotations omitted); see K.K., 2018

WL 1509091, at *4.

       The substantial evidence standard is a deferential standard, and the ALJ’s decision cannot

be set aside merely because the Court “acting de novo might have reached a different

conclusion.” Hunter Douglas, Inc. v. NLRB, 804 F.2d 808, 812 (3d Cir. 1986); see, e.g., Fargnoli

v. Massanari, 247 F.3d 34, 38 (3d Cir. 2001) (“Where the ALJ’s findings of fact are supported

by substantial evidence, we are bound by those findings, even if we would have decided the

factual inquiry differently.”) (citing Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999)); K.K.,

2018 WL 1509091, at *4 (“‘[T]he district court ... is [not] empowered to weigh the evidence or

substitute its conclusions for those of the fact-finder.’”) (quoting Williams v. Sullivan, 970 F.2d

1178, 1182 (3d Cir. 1992)).

       Nevertheless, the Third Circuit cautions that this standard of review is not “a talismanic

or self-executing formula for adjudication.” Kent v. Schweiker, 710 F.2d 110, 114 (3d Cir. 1983)

(“The search for substantial evidence is thus a qualitative exercise without which our review of

social security disability cases ceases to be merely deferential and becomes instead a sham.”);

see Coleman v. Comm’r of Soc. Sec., No. 15-6484, 2016 WL 4212102, at *3 (D.N.J. Aug. 9,

2016). The Court has a duty to “review the evidence in its totality” and “take into account

whatever in the record fairly detracts from its weight.” K.K., 2018 WL 1509091, at *4 (quoting

Schonewolf v. Callahan, 972 F. Supp. 277, 284 (D.N.J. 1997) (citations and quotations omitted));

see Cotter v. Harris, 642 F.2d 700, 706 (3d Cir. 1981) (stating that substantial evidence exists

only “in relationship to all the other evidence in the record”). Evidence is not substantial if “it is

                                                   3
 Case 2:18-cv-09681-NMK Document 27 Filed 04/21/21 Page 4 of 14 PageID: 626




overwhelmed by other evidence,” “really constitutes not evidence but mere conclusion,” or

“ignores, or fails to resolve, a conflict created by countervailing evidence.” Wallace v. Sec’y of

Health & Human Servs., 722 F.2d 1150, 1153 (3d Cir. 1983) (citing Kent, 710 F.2d at 114); see

K.K., 2018 WL 1509091, at *4. The ALJ decision thus must be set aside if it “did not take into

account the entire record or failed to resolve an evidentiary conflict.” Schonewolf, 972 F. Supp.

at 284-85 (citing Gober v. Matthews, 574 F.2d 772, 776 (3d Cir. 1978)).

       Although an ALJ is not required “to use particular language or adhere to a particular

format in conducting [the] analysis,” the decision must contain “sufficient development of the

record and explanation of findings to permit meaningful review.” Jones v. Barnhart, 364 F.3d

501, 505 (3d Cir. 2004) (citing Burnett v. Comm’r of Soc. Sec., 220 F.3d 112, 119 (3d Cir.

2000)); see K.K., 2018 WL 1509091, at *4. The Court “need[s] from the ALJ not only an

expression of the evidence s/he considered which supports the result, but also some indication of

the evidence which was rejected.” Cotter, 642 F.2d at 705-06; see Burnett, 220 F.3d at 121

(“Although the ALJ may weigh the credibility of the evidence, [s/]he must give some indication

of the evidence which [s/]he rejects and [the] reason(s) for discounting such evidence.”) (citing

Plummer v. Apfel, 186 F.3d 422, 429 (3d. Cir. 1999)). “[T]he ALJ is not required to supply a

comprehensive explanation for the rejection of evidence; in most cases, a sentence or short

paragraph would probably suffice.” Cotter, 650 F.2d at 482. Absent such articulation, the Court

“cannot tell if significant probative evidence was not credited or simply ignored.” Id. at 705. As

the Third Circuit explains:

       Unless the [ALJ] has analyzed all evidence and has sufficiently explained the
       weight [s/]he has given to obviously probative exhibits, to say that [the] decision is
       supported by substantial evidence approaches an abdication of the court’s duty to
       scrutinize the record as a whole to determine whether the conclusions reached are
       rational.

                                                 4
 Case 2:18-cv-09681-NMK Document 27 Filed 04/21/21 Page 5 of 14 PageID: 627




Gober, 574 F.2d at 776; see Schonewolf, 972 F. Supp. at 284-85.

       Following review of the entire record on appeal from a denial of benefits, the Court can

enter “a judgment affirming, modifying, or reversing the decision of the [Commissioner], with or

without remanding the cause for a rehearing.” 42 U.S.C. § 405(g). Remand is appropriate if the

record is incomplete or if the ALJ’s decision lacks adequate reasoning or contains illogical or

contradictory findings. See Burnett, 220 F.3d at 119-20; Podedworny v. Harris, 745 F.2d 210,

221-22 (3d Cir. 1984). Remand is also appropriate if the ALJ’s findings are not the product of a

complete review which “explicitly weigh[s] all relevant, probative and available evidence” in the

record. Adorno v. Shalala, 40 F.3d 43, 48 (3d Cir. 1994) (internal quotation marks omitted); see

A.B. on Behalf of Y.F. v. Colvin, 166 F. Supp.3d 512, 518 (D.N.J. 2016). A decision to “award

benefits should be made only when the administrative record of the case has been fully

developed and when substantial evidence on the record as a whole indicates that the claimant is

disabled and entitled to benefits.” Podedworny, 745 F.2d at 221-22 (citation and quotation

omitted); see A.B., 166 F. Supp.3d at 518. In assessing whether the record is fully developed to

support an award of benefits, courts take a more liberal approach when the claimant has already

faced long processing delays. See, e.g., Morales v. Apfel, 225 F.3d 310, 320 (3d Cir. 2000). An

award is “especially appropriate when “further administrative proceedings would simply prolong

[Plaintiff’s] waiting and delay his ultimate receipt of benefits.” Podedworny, 745 F.2d at 223;

see Schonewolf, 972 F. Supp. at 290.

       B.      Sequential Evaluation Process

       The Social Security Act establishes a five-step sequential evaluation process for

determining whether a plaintiff is disabled within the meaning of the statute. 20 C.F.R. §§

404.1520(a)(4), 416.920(a)(4). “The claimant bears the burden of proof at steps one through

                                                5
 Case 2:18-cv-09681-NMK Document 27 Filed 04/21/21 Page 6 of 14 PageID: 628




four, and the Commissioner bears the burden of proof at step five.” Smith v. Comm’r of Soc.

Sec., 631 F.3d 632, 634 (3d Cir. 2010) (citing Poulos v. Comm’r of Soc. Sec., 474 F.3d 88, 92

(3d Cir. 2007)).

        At step one, the ALJ determines whether the plaintiff is currently engaged in substantial

gainful activity. 20 C.F.R. §§ 404.1520(b), 416.920(b). If so, then the inquiry ends because the

plaintiff is not disabled.

        At step two, the ALJ decides whether the plaintiff has a “severe impairment” or

combination of impairments that “significantly limits [the plaintiff’s] physical or mental ability

to do basic work activities[.]” 20 C.F.R. §§ 404.1520(c), 416.920(c). If the plaintiff does not

have a severe impairment or combination of impairments, then the inquiry ends because the

plaintiff is not disabled. Otherwise, the ALJ proceeds to step three.

        At step three, the ALJ decides whether the plaintiff’s impairment or combination of

impairments “meets” or “medically equals” the severity of an impairment in the Listing of

Impairments (“Listing”) found at 20 C.F.R. § 404, Subpart P, Appendix 1. 20 C.F.R. §§

404.1520(d), 416.920(d). If so, then the plaintiff is presumed to be disabled if the impairment or

combination of impairments has lasted or is expected to last for a continuous period of at least 12

months. Id. at §§ 404.1509, 416.909. Otherwise, the ALJ proceeds to step four.

        At step four, the ALJ must determine the plaintiff’s residual functional capacity (“RFC”)

and determine whether the plaintiff can perform past relevant work. 20 C.F.R. §§ 404.1520(e),

(f), 416.920(e), (f). If the plaintiff can perform past relevant work, then the inquiry ends because

the plaintiff is not disabled. Otherwise, the ALJ proceeds to the final step.

        At step five, the ALJ must decide whether the plaintiff, considering the plaintiff’s RFC,

age, education, and work experience, can perform other jobs that exist in significant numbers in

                                                  6
 Case 2:18-cv-09681-NMK Document 27 Filed 04/21/21 Page 7 of 14 PageID: 629




the national economy. 20 C.F.R. §§ 404.1520(g), 416.920(g). If the ALJ determines that the

plaintiff can do so, then the plaintiff is not disabled. Otherwise, the plaintiff is presumed to be

disabled if the impairment or combination of impairments has lasted or is expected to last for a

continuous period of at least twelve months.

III.    ALJ DECISION AND APPELLATE ISSUES

        The Plaintiff was 31 years old on August 15, 2011, her alleged disability onset date. R.

24. At step one, the ALJ found that Plaintiff had not engaged in substantial gainful activity since

that date. R. 16.

        At step two, the ALJ found that Plaintiff suffers from the following severe impairments:

degenerative disc disease, depression, and anxiety disorder. Id. The ALJ also found that

Plaintiff’s diagnosed impairment of HIV-positive was not severe. R. 17.

         At step three, the ALJ found that Plaintiff does not suffer an impairment or

 combination of impairments that meets or medically equals the severity of any Listing. R. 17–

 18.

         At step four, the ALJ found that Plaintiff has the RFC to perform light work subject to

 various additional limitations. R. 18–24. The ALJ also found that this RFC did not permit the

 performance of Plaintiff’s past relevant work as a nurse assistant. R. 24.

         At step five, the ALJ found that a significant number of jobs—i.e., approximately

 90,000 jobs as a ticket tagger; approximately 100,000 jobs as an inspector and packager;

 approximately 100,000 jobs as a labeler—exist in the national economy and could be

 performed by an individual with Plaintiff’s vocational profile and RFC. R. 25. The ALJ

 therefore concluded that Plaintiff was not disabled within the meaning of the Social Security

 Act from August 15, 2011, her alleged disability onset date, through the date the

                                                  7
    Case 2:18-cv-09681-NMK Document 27 Filed 04/21/21 Page 8 of 14 PageID: 630




    administrative decision. R. 25.

          Plaintiff disagrees with the ALJ’s findings at steps three, four, and five and asks that the

    decision of the Commissioner be reversed and remanded for further proceedings. Plaintiff’s

    Moving Brief, ECF No. 21. The Commissioner takes the position that his decision should be

    affirmed in its entirety because the ALJ’s decision correctly applied the governing legal

    standards, reflected consideration of the entire record, and was supported by sufficient

    explanation and substantial evidence. Defendant’s Brief Pursuant to Local Civil Rule 9.1, ECF

    No. 25.

IV.       DISCUSSION

          Plaintiff raises a number of challenges to the ALJ’s decision, including, inter alia, that

the ALJ erred at steps three and four of the sequential evaluation as it relates to her physical

impairments. Plaintiff’s Moving Brief, ECF No. 21, pp. 24–26, 35–39. Plaintiff specifically

contends that the ALJ failed to properly consider the medical evidence at steps three and four

when concluding that Plaintiff’s spinal impairments did not meet or medically equal Listing

1.04A,2 which addresses disorders of the spine, and when crafting the RFC determination. Id.

Plaintiff’s arguments are well taken.

          At step three, an ALJ considers whether the combination of the claimant’s medically

determinable impairments meets or equals the severity of one of the impairments in the Listing

of Impairments. 20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). An impairment meets a

listed impairment if it satisfies “‘all of the specified medical criteria. An impairment that

manifests only some of those criteria, no matter how severely, does not qualify.’” Jones, 364

F.3d at 504 (quoting Sullivan v. Zebley, 493 U.S. 521, 530 (1990)) (emphasis in original). “A


2
    Plaintiff does not argue that she meets or medically equals Listing 1.04B or 1.04C. Id. at 25 n.8.
                                                   8
    Case 2:18-cv-09681-NMK Document 27 Filed 04/21/21 Page 9 of 14 PageID: 631




claimant cannot qualify for benefits under the ‘equivalence’ step by showing that the overall

functional impact of his unlisted impairment or combination of impairments is as severe as that

of a listed impairment.” Sullivan, 493 U.S. at 531 (emphasis added). “[T]he medical criteria

defining the listed impairments [are set] at a higher level of severity than the statutory standard”

because the “listings define impairments that would prevent an adult, regardless of his age,

education, or work experience, from performing any gainful activity, not just ‘substantial gainful

activity.’” Id. at 532 (emphasis in original) (quoting 20 C.F.R. § 416.925(a)). Although an ALJ is

not required to use “particular language” when determining whether a claimant meets a listing,

the ALJ’s discussion must provide for “meaningful review.” Jones, 364 F.3d at 505 (citing

Burnett, 220 F.3d at 120). Accordingly, if the ALJ’s decision, “read as a whole, illustrates that

the ALJ considered the appropriate factors in reaching the conclusion that [the claimant] did not

meet the requirements for any listing,” “[t]his discussion satisfies Burnett’s requirement that

there be sufficient explanation to provide meaningful review of the step three determination.” Id.

        Listing 1.04 addresses disorders of the spine (such as herniated nucleus pulposus, spinal

arachnoiditis, spinal stenosis, osteoarthritis, degenerative disc disease, facet arthritis, vertebral

fracture) resulting in compromise of a nerve root (including the cauda equina) or the spinal cord.

20 C.F.R. Pt. 404, Subpt. P, App. 1, § 1.04. To meet Listing 1.04A, a claimant must demonstrate

the following: (1) “evidence of nerve root compression characterized by neuro-anatomic

distribution of pain,”3 (2) “limitation of motion of the spine,” (3) “motor loss (atrophy with

associated muscle weakness or muscle weakness) accompanied by sensory or reflex loss and,”



3
 “‘Neuro-anatomic distribution of pain’ is generally defined as complaints of pain directly
generated by the compromised nerve.” McDaniel v. Colvin, No. 2:14-CV-28157, 2016 WL
1271509, at *8 (S.D.W. Va. Mar. 31, 2016) (quoting Cates v. Colvin, No. 12-CV-111-TLW,
2013 WL 5326516, at *5 (N.D. Okla. Sept. 20, 2013)) (internal quotation marks omitted).
                                               9
    Case 2:18-cv-09681-NMK Document 27 Filed 04/21/21 Page 10 of 14 PageID: 632




(4) “if there is involvement of the lower back, positive straight-leg raising test (sitting and

supine)[.]” Id. at § 1.04A.

         Here, the ALJ determined at step three that Plaintiff did not meet or medically equal

Listing 1.04, reasoning as follows:

         Concerning Listing 1.04 (Disorders of the spine), the claimant has, at times, had
         some of the clinical signs and symptoms needed to establish listing level nerve root
         compression (section 1.04A). However, when muscle weakness has been found on
         examination, it has not been specifically in a distribution associated with any
         specific cervical spine nerve root(s) where imaging showed potential for nerve root
         compression (Exhibits 7F at p. 7 and 9F at p. 4). Moreover, in July 2016 at the
         most recent examination of the cervical spine the motor findings were grossly
         normal (Exhibit 11F, p. 3). Regarding the lumbosacral spine, the record does not
         reveal positive straight leg raising tests in the supine and seated positions. The
         record does not document spinal arachnoiditis (section 1.04B) or lumbar spinal
         stenosis either (section l.04C).

R. 17 (emphasis added).

         Plaintiff challenges this evaluation, arguing, inter alia, that the ALJ’s reasoning regarding

muscle weakness constitutes nothing more than the ALJ’s lay medical opinion about where

nerve root compression should cause muscle weakness. Plaintiff’s Moving Brief, ECF No. 21, p.

24. In support of her argument, Plaintiff contends that neither of the ALJ’s two cited exhibits,

i.e., Exhibits 7F at p. 7 (R. 366) and 9F at p. 4 (R. 426), say anything about disharmony between

nerve root compression and findings of muscle weakness. Id. at 24–25 (citing R. 17, 366, 426).

Plaintiff therefore concludes that the ALJ relied solely on his4 own medical opinion to reject a

finding of nerve root compression. Id. at 25.

         For his part, the Commissioner argues generally that substantial evidence supports the

ALJ’s step three determination; however, the Commissioner does not specifically respond to



4
 Plaintiff mistakenly refers to the ALJ, Douglass Alvarado, as a woman. Plaintiff’s Moving
Brief, ECF No. 21, pp. 24–25.
                                               10
Case 2:18-cv-09681-NMK Document 27 Filed 04/21/21 Page 11 of 14 PageID: 633




Plaintiff’s argument that the ALJ relied on his own lay opinion when assessing this medical

evidence. See Defendant’s Brief Pursuant to Local Civil Rule 9.1, ECF No. 25, pp. 5–7.

       Plaintiff’s argument is well taken. Although the ALJ must consider the medical evidence,

“[a]n ALJ may not make purely speculative inferences from medical reports.” Smith v. Califano,

637 F.2d 968, 972 (3d Cir. 1981); see also Plummer, 186 F.3d at 429 (same) (citations omitted).

“Nor is the ALJ allowed to ‘play doctor’ by using her own lay opinions to fill evidentiary gaps in

the record.” Johnson v. Saul, No. CV 18-1753, 2020 WL 1285836, at *12 (D. Del. Mar. 18,

2020); see also LaMontagne v. Colvin, No. 3:14CV916, 2015 WL 1811681, at *6 (M.D. Pa. Apr.

21, 2015) (“[T]he ALJ is not a doctor and must not substitute her own judgment as to medical

issues for actual medical evidence.”).

       Here, neither Exhibit 7F at p. 7 (R. 366) nor Exhibit 9F at p. 4 (R. 426) explicitly refers to

a disconnect between nerve root compression and the muscle weakness associated with that

compression. See R. 366, 426. In addition, it is unclear on what “imaging” the ALJ intended to

rely when he found that Plaintiff’s established muscle weakness and nerve root compression

were not sufficient to meet Listing 1.04A. R. 17, 366, 426. It therefore appears to this Court that

the ALJ’s assessment in this regard reflects his own lay opinion. See Fuoti v. Saul, No.

3:18CV1119, 2020 WL 1244371, at *4 (M.D. Pa. Mar. 16, 2020) (“Considering the ALJ relied

on medical evidence that neither discusses the plaintiff’s physical limitations nor clearly

contradicts the opinion of the plaintiff’s treating physician, we must conclude that it is his ‘lay

opinion’ and interpretation of the plaintiff’s medical records.”).

       Notably, the Court cannot conclude, based on this record, that the ALJ’s error in this

regard is harmless. See Rutherford v. Barnhart, 399 F.3d 546, 553 (3d Cir. 2005) (finding that

error that would not affect the outcome of the case is harmless). Because the ALJ appears to have

                                                 11
Case 2:18-cv-09681-NMK Document 27 Filed 04/21/21 Page 12 of 14 PageID: 634




relied on his own lay opinion when determining that Plaintiff did not meet Listing 1.04A, the

Court cannot find that substantial evidence supports his step three determination. Cf. Knier v.

Berryhill, No. 3:16CV457, 2017 WL 2882289, at *6 (M.D. Pa. July 6, 2017) (“Instead of using

resources available to him, the ALJ independently assessed plaintiff’s abilities, thereby filling the

evidentiary gap with his own opinions unsupported by the medical record. This mistake is

reversible error.”); Simmonds v. Astrue, 872 F. Supp. 2d 351, 358–59 (D. Del. 2012) (“If the

conclusion was based on the ALJ’s own medical judgment (as it appears to have been), that

would be improper. The ALJ may not ‘play[ ] doctor.’”) (citing Kangail v. Barnhart, 454 F.3d

627, 629 (7th Cir. 2006)). This is true even if, ultimately, Plaintiff is unable to demonstrate that

she meets the requirements of Listing 1.04A. Cf. Gamret v. Colvin, 994 F. Supp. 2d 695, 698

(W.D. Pa. 2014) (“‘Even if enough evidence exists in the record to support the decision, [the

court] cannot uphold it if the reasons given by the trier of fact do not build an accurate and

logical bridge between the evidence and the result.’”) (quoting Hodes v. Apfel, 61 F.Supp.2d 798,

806 (N.D. Ill. 1999)) (internal citations omitted). Moreover, as previously discussed, the ALJ’s

decision must contain “sufficient development of the record and explanation of findings to

permit meaningful review.” Jones, 364 F.3d at 505. Here, where the ALJ appears to have

improperly relied on his own lay opinion when assessing Plaintiff’s spinal disorders at step three,

it is unclear to what extent that error infected the ALJ’s consideration of the medical evidence at

step four when determining the RFC. R. 17–24. Accordingly, the Court cannot meaningfully

review the ALJ’s RFC finding and determine whether substantial evidence supports this finding

at step four. See Murphy v. Comm’r of Soc. Sec., No. 1:19-CV-20122, 2020 WL 7022746, at *6

(D.N.J. Nov. 30, 2020) (“The ALJ’s reliance on this misconception, along with other

unsupported mischaracterizations of Plaintiff’s physical abilities . . . permeates the ALJ’s

                                                 12
    Case 2:18-cv-09681-NMK Document 27 Filed 04/21/21 Page 13 of 14 PageID: 635




decision. As stated above, these errors cannot be separated from the ALJ’s analysis of other

record evidence such that the Court may determine whether substantial evidence supports the

ALJ’s RFC analysis.”); Belfon v. Berryhill, No. CV 1:17-490, 2018 WL 4691049, at *3 (D. Del.

Sept. 28, 2018) (“[W]hen incorrect evidence is relied upon, even if other appropriate reasons are

given, it is impossible for the court to determine how much the error corrupted the ALJ’s

determination.”) (citations omitted). This Court will not speculate as to how the ALJ reached his

decision but will instead remand the matter for further consideration even if, upon further

examination of these issues, the ALJ again concludes that Plaintiff is not entitled to benefits. See

Jiminez v. Comm’r of Soc. Sec., No. CV 19-12662, 2020 WL 5105232, at *4 (D.N.J. Aug. 28,

2020) (“Once more, the ALJ did not provide an adequate explanation that would enable

meaningful review, and the Court once more cannot determine what role lay speculation played

in the ALJ’s rejection of this detailed functional assessment from Dr. Marks.”); Cassidy v.

Colvin, No. 2:13-1203, 2014 WL 2041734, at *10 n.3 (W.D. Pa. May 16, 2014) (“Nevertheless,

that the ALJ may have misinterpreted or misunderstood Dr. Kaplan’s findings with regard to

Plaintiff's postural activities does not absolve her of her error. Rather, it highlights the need for

an ALJ to fully explain her findings. Otherwise, the district court is left to engage in this sort of

speculation about how an ALJ arrived at her decision.”); cf. Zuschlag v. Comm’r of Soc. Sec.

Admin., No. 18-CV-1949, 2020 WL 5525578, at *8 (D.N.J. Sept. 15, 2020) (“On remand, the

ALJ may reach the same conclusion, but it must be based on a proper foundation.”). 5




5
 Plaintiff asserts a number of other errors in the Commissioner’s final decision. Because the
Court concludes that the matter must be remanded for further consideration of Plaintiff’s spinal
disorders at steps three and four, the Court does not consider those claims.
                                                  13
Case 2:18-cv-09681-NMK Document 27 Filed 04/21/21 Page 14 of 14 PageID: 636




V.     CONCLUSION

       For these reasons, the Court REVERSES the Commissioner’s decision and REMANDS

the matter for further proceedings consistent with this Opinion and Order.

       The Court will issue a separate Order issuing final judgment pursuant to Sentence 4 of 42

U.S.C. § 405(g).

       IT IS SO ORDERED.



Date: April 21, 2021                                s/Norah McCann King
                                                  NORAH McCANN KING
                                            UNITED STATES MAGISTRATE JUDGE




                                               14
